Sherwood, J.
Action by plaintiff as administrator de Toonis non of the estate of John Reeves, deceased, to recover from defendant the amount of a promissory note for five thousand dollars, collected by him, during the lifetime of the decedent, which note the petition charges to have been obtained by defendant through covinous methods and by undue influence. The answer pleads that the note was a gift, etc.
I. The evidence offered to support the plea of a gift had no tendency in that direction, since it showed a written assignment of the note “for value received” and directed a banker in Illinois, who was the bailor of ,the note, to deliver it to defendant. Of course, evidence of such a character could no more sustain the plea of a *511gift of the. note than would evidence of the gift of the note sustain a plea of the transfer of the note for a valuable consideration. The familiar doctrine must not be lost sight of, that the evidence must correspond with the allegations of the pleading.
II. But apart from such considerations, the evidence shows by a decided preponderance that the deceased was about eighty years old ; had Bright’s disease ; to relieve his pains, frequently took twenty-five or thirty grains of opium per day, and in consequence of which was for most of the time in a somnolent condition, and, besides that defendant was the confidential friend, agent, .adviser and business manager of the deceased, who was under his thumb, and that the note in question was about all the personal estate that the old man had left, insomuch that only fifteen dollars in money was inventoried by defendant when he took out first letters on Reeves’ estate. If, in such circumstances, a gift of any considerable value be bestowed by the one who reposes confidence upon the one in whom confidence is reposed, such gift is presumptively void. The burden is cast upon the recipient of the gift and it belongs to him to show the absolute fairness and validity of the gift and that it is entirely free from the taint of undue influence. This sound and wholesome doctrine applies as well to suits at law as to proceedings in equity, and is as broad in its scope as the existence of confidential or fiduciary relations. The rule “stands upon a general principle applying to all the variety of relations in which dominion may be exercised by one person over another.” Lord Cottenham remarked in Dent v. Bennett, 4 Mylne & Cr. 277, that he would not “narrow the'rule or run the risk of in any degree fettering the exercise of the beneficial jurisdiction of this court by any enumeration of the description of persons against whom it ought to be most freely used.” And in Gibson v. Jeyes, 6 Ves. 266, when speaking of dealings between parties situated as above mentioned, said: *512“Those who meddle with such transactions take upon themselves the whole proof that the thing is righteous.” This whole subject was gone into in the recent case of Gay v. Gillilan, 92 Mo. 250, where many, of the authorities will be' found collected.
As this cause was not tried in conformity with the theory there laid down, the judgment will be reversed and the cause remanded, with directions to proceed in conformity with this opinion.
All concur, Barclay, J., not sitting.